IN THE SUPREME COURT OF IOWA
                               No. 12–0036

                           Filed April 19, 2013


SAMIR M. SHAMS,

      Appellant,

vs.

SONA HASSAN,

      Appellee.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Scott D.

Rosenberg, Judge.



      Plaintiff seeks further review of a court of appeals decision

affirming a decision of the district court dismissing a petition for lack of

personal jurisdiction.    DECISION OF COURT OF APPEALS AND

DISTRICT COURT JUDGMENT REVERSED; CASE REMANDED.



      Andrew B. Howie of Hudson, Mallaney, Shindler & Anderson, P.C.,

West Des Moines, for appellant.



      Steven C. Reed, West Des Moines, for appellee.
                                    2

CADY, Chief Justice.

      In this appeal, we must determine whether the exercise of personal

jurisdiction over a nonresident defendant to a lawsuit filed in Iowa that

alleged misappropriated funds from an Iowa bank account comports with

the guarantees of the Due Process Clause of the Fourteenth Amendment.

The district court held sufficient minimum contacts were lacking and

dismissed the lawsuit. The court of appeals affirmed the decision of the

district court. On further review, we reverse the decisions of the court of

appeals and the district court and conclude the nonresident defendant is
subject to personal jurisdiction in Iowa. We remand the case for further

proceedings.

      I. Background Facts and Proceedings.

      Sona Hassan and Samir Shams are sister and brother.          Hassan

has been a resident of Maryland for many years and has not visited Iowa

since 1983. In 2003, Shams allegedly lived in Iowa. He had two children

who resided in Iowa and one child who resided in Arizona.

      Shams obtained employment in Iraq in 2003. To provide for his

children in his absence, he opened a checking account at Bankers Trust

in Des Moines before leaving for Iraq. He planned to use the account to

deposit the money he would earn from his employment. Shams claimed

Hassan orally agreed to use the account in his absence to provide for the

needs of his children and to pay his bills. To carry out the agreement,

Shams provided Hassan with checks that could be used to draw on the

account. Shams signed the checks as the drawer, but otherwise left the

checks blank.    Shams delivered the checks to Hassan in Maryland,

where she was to negotiate them when needed and mail them to the
payee. Shams and Hassan discussed the terms of the agreement over

the telephone.
                                   3

      Instead of using the checks to provide for the children as agreed,

Shams claimed Hassan used the checks to withdraw funds from the Iowa

account for her personal use.       Shams alleged Hassan ultimately

misappropriated $271,773.93.

      Shams filed a lawsuit against Hassan in Iowa district court for

breach of contract, conversion, bad faith, fraud, and breach of fiduciary

duty. Hassan moved to dismiss for lack of personal jurisdiction.     See

Iowa R. Civ. P. 1.421(1)(b) (permitting a defendant to make a preanswer

motion to dismiss for “[l]ack of jurisdiction over the person”).   In her
motion to dismiss the lawsuit, Hassan claimed Shams had no

meaningful contact with Iowa. She asserted Shams actually resided in

Maryland at the time he gave her the checks, after Shams return from

Iraq, and as recently as March 2011. Hassan argued Shams randomly

opened the bank account in Iowa “solely on his own initiative.” Hassan

indicated in an affidavit the account should have been opened in

Maryland where she lived with her husband, and she had no role in

opening the account in Iowa.

      Shams resisted the motion, relying on the purported 2003

agreement, which according to Shams “was to be performed in whole or

in part in Iowa, using an Iowa Bank, for Iowa beneficiaries.” In Shams’s

view, the breach of that contract and the attendant claims (conversion,

bad faith, breach of a fiduciary duty) necessarily arose out of the

agreement and the actions of Hassan in misappropriating funds located

in an Iowa bank account. Shams also argued he had substantial ties to

Iowa. He claimed he purchased a home in Iowa in 2009 and obtained an

Iowa driver’s license in 2010.
      The district court granted the motion to dismiss.       The court

reasoned that, even if an agreement was reached, the formation of a
                                     4

contract in Iowa did not justify jurisdiction. Similarly, the court found

phone conversations would not be enough to satisfy the due process

standard for exercising personal jurisdiction. The court concluded, “The

only connection between Ms. Hassan, Iowa, and the cause of action in

this case is the fact that the checks were drawn upon an Iowa bank

account and [Hassan] may or may not have entered into an oral

agreement with [Shams] while he was residing in Iowa.”               Shams

appealed, and we transferred the case to the court of appeals.

      The court of appeals affirmed the decision of the district court. It
considered the unilateral actions by Shams in opening the Iowa account,

making himself the drawer on the account, and providing checks to

Hassan in Maryland did not establish purposeful conduct by Hassan

with an Iowa resident. Shams sought, and we granted, further review.

      II. Standard of Review.

      We review a district court’s decision on a motion to dismiss for lack

of personal jurisdiction for correction of errors at law. Addison Ins. Co. v.

Knight, Hoppe, Kurnik & Knight, L.L.C., 734 N.W.2d 473, 476 (Iowa 2007);

see also Iowa R. App. P. 6.907. We are thus not bound by the district

court’s conclusions of law or application of legal principles. Ross v. First

Sav. Bank of Arlington, 675 N.W.2d 812, 815 (Iowa 2004).

      Unlike other grounds for dismissal, however, a court considering a

motion to dismiss for lack of personal jurisdiction must make factual

findings to determine whether it has personal jurisdiction over the

defendant.    Capital Promotions, L.L.C. v. Don King Prods., Inc., 756
N.W.2d 828, 832 (Iowa 2008). Those findings are binding if supported by

substantial evidence.    Hodges v. Hodges, 572 N.W.2d 549, 551 (Iowa
1997).
                                            5

       While the plaintiff has the burden to establish jurisdiction may be

had over the defendant, “ ‘we accept as true the allegations of the petition

and the contents of uncontroverted affidavits.’ ” Addison Ins. Co., 734

N.W.2d at 476 (quoting Aquadrill, Inc. v. Envtl. Compliance Consulting

Servs., Inc., 558 N.W.2d 391, 392 (Iowa 1997)). After the plaintiff makes

a prima facie case showing that personal jurisdiction is appropriate, the

burden shifts to the defendant to rebut that showing. State ex rel. Miller

v. Internal Energy Mgmt. Corp., 324 N.W.2d 707, 710 (Iowa 1982)).

       III. Discussion.
       A. Legal Framework.1 Section 1 of the Fourteenth Amendment to

the United States Constitution declares that no state shall “deprive any

person of life, liberty, or property, without due process of law . . . .” U.S.

Const. amend. XIV, § 1. One application of this Clause limits a state’s

power to exercise personal jurisdiction over a nonresident defendant.

Ross, 675 N.W.2d at 815 (citing Helicopteros Nacionales de Colombia,

S.A. v. Hall, 466 U.S. 408, 413–14, 104 S. Ct. 1868, 1872, 80 L. Ed. 2d
404, 410 (1984)); see also Pennoyer v. Neff, 95 U.S. (5 Otto) 714, 729–30,


       1Historically,assessing the propriety of asserting personal jurisdiction over a
nonresident was analytically “a two-step process: (1) is there a statute or rule
authorizing exercise of jurisdiction, and (2) does such jurisdiction offend due process
principles?” See Hodges, 572 N.W.2d at 551–52. The Iowa Rules of Civil Procedure
provide:
       Every corporation, individual, personal representative, partnership or
       association that shall have the necessary minimum contact with the
       state of Iowa shall be subject to the jurisdiction of the courts of this
       state, and the courts of this state shall hold such corporation, individual,
       personal representative, partnership or association amenable to suit in
       Iowa in every case not contrary to the provisions of the Constitution of
       the United States.
Iowa R. Civ. P. 1.306. We have interpreted this language as reaching to the widest
parameters permitted by the Due Process Clause. Hammond v. Fla. Asset Fin. Corp.,
695 N.W.2d 1, 5 (Iowa 2005). Accordingly, we proceed immediately to the constitutional
inquiry here.
                                      6

24 L. Ed. 565, 571 (1878) (holding a judgment obtained in the absence of

proper personal jurisdiction over the defendant is not entitled to full faith

and credit from other jurisdictions), overruled on other grounds by Shaffer

v. Heitner, 433 U.S. 186, 212 & n.39, 97 S. Ct. 2569, 2584 & n.39, 53
L. Ed. 2d 683, 703 & n.39 (1977). “The Due Process Clause protects an

individual’s liberty interest in not being subject to the binding judgments

of a forum with which he has established no meaningful ‘contacts, ties,

or relations.’ ” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471–72,

105 S. Ct. 2174, 2181, 85 L. Ed. 2d 528, 540 (1985) (quoting Int’l Shoe
Co. v. Washington, 326 U.S. 310, 319, 66 S. Ct. 154, 160, 90 L. Ed. 95,

104 (1945)).

      Therefore,   a   court    may   constitutionally   exercise   personal

jurisdiction over the nonresident defendant when the defendant has

“ ‘certain minimum contacts with [the forum state] such that the

maintenance of the suit does not offend “traditional notions of fair play

and substantial justice.” ’ ”   Universal Coops., Inc. v. Tasco, Inc., 300
N.W.2d 139, 143 (Iowa 1981) (quoting Int’l Shoe, 326 U.S. at 316, 66

S. Ct. at 158, 90 L. Ed. at 102). Fairness is the crux of the minimum-

contacts analysis.     “The minimum contacts must show ‘a sufficient

connection between the defendant and the forum state so as to make it

fair’ and reasonable to require the defendant to come to the state and

defend the action.”    Ross, 675 N.W.2d at 815 (quoting Hodges, 572

N.W.2d at 551); accord Kulko v. Super. Ct. of Cal., 436 U.S. 84, 91, 98
S. Ct. 1690, 1696, 56 L. Ed. 2d 132, 141 (1978) (“The existence of

personal jurisdiction . . . depends upon . . . a sufficient connection

between the defendant and the forum State to make it fair to require
defense of the action in the forum.” (Citation omitted.)).
                                    7

      “This test makes it ‘essential in each case that there be some act

by which the defendant purposely avails itself of the privilege of

conducting activities within the forum State, thus invoking the benefits

and protections of its laws.’ ”   Ross, 675 N.W.2d at 815–16 (quoting

Hanson v. Denckla, 357 U.S. 235, 253, 78 S. Ct. 1228, 1240, 2 L. Ed. 2d
1283, 1298 (1958)). As such, the “ ‘purposeful availment’ requirement”

is the “constitutional touchstone” of the personal jurisdiction analysis.

Burger King Corp., 471 U.S. at 474–75, 105 S. Ct. at 2183–84, 85

L. Ed. 2d at 542.   It guarantees a defendant will not be required to
defend a lawsuit in a state court “solely as a result of ‘random,’

‘fortuitous,’ or ‘attenuated’ contacts,” id. at 475, 105 S. Ct. at 2183, 85

L. Ed. 2d at 542 (quoting Keeton v. Hustler Magazine, Inc., 465 U.S. 770,

773–74, 104 S. Ct. 1473, 1477–78, 79 L. Ed. 2d 790, 796–97 (1984)), but

rather only when the defendant “ ‘should reasonably anticipate being

haled into court’ ” in that state, Capital Promotions, 756 N.W.2d at 833

(quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297,

100 S. Ct. 559, 567, 62 L. Ed. 2d 490, 501 (1980)).

      There are two categories of cases in which the defendant’s contacts

with the forum state are sufficient to make the exercise of personal

jurisdiction over them proper.     See id.   In one group of cases, the

defendants maintain “ ‘continuous and systematic’ ” contacts with the

forum state such that they should anticipate defending the suit in the

state even when the suit is unrelated to their contacts with the forum

state. Helicopteros, 466 U.S. at 414–15, 104 S. Ct. at 1872, 80 L. Ed. 2d

at 411 (quoting Perkins v. Benguet Consol. Mining Co., 342 U.S. 437, 438,

72 S. Ct. 413, 414, 96 L. Ed. 485, 489 (1952)). This first group of cases
involves what is known as “general jurisdiction.” Capital Promotions, 756

N.W.2d at 833. The parties agree Hassan’s contacts with Iowa do not
                                     8

meet this substantial threshold. Therefore, general jurisdiction does not

exist over Hassan.

      In the second group of cases, jurisdiction is appropriate, even

when the defendant’s contacts with the forum state are limited, as long

as the “controversy is related to or ‘arises out of’ a defendant’s contacts

with the forum.” Helicopteros, 466 U.S. at 414, 104 S. Ct. at 1872, 80

L. Ed. 2d at 411. A single contact with the forum state can be sufficient

to satisfy due process concerns when the plaintiff’s claim arises out of

the contact. McGee v. Int’l Life Ins. Co., 355 U.S. 220, 223, 78 S. Ct. 199,
201, 2 L. Ed. 2d 223, 226 (1957).        For instance, we have upheld the

exercise of personal jurisdiction over a nonresident corporation based on

one phone call, when the claim—an assertion that the call was harassing

and in violation of our consumer credit code—necessarily arose out of the

single contact in Iowa. Norton v. Local Loan, 251 N.W.2d 520, 522 (Iowa

1977). The type of jurisdiction in this second group of cases is called

“specific jurisdiction,” Capital Promotions, 756 N.W.2d at 833, and it

forms the heart of the controversy in this case.

      When we consider whether an assertion of personal jurisdiction

passes constitutional muster in the specific jurisdiction context, “the

critical focus is on the relationship among the defendant, the forum and

the litigation.”   Meyers v. Kallestead, 476 N.W.2d 65, 67 (Iowa 1991).

Due process is concerned with “the defendant’s connection with the

litigation in the forum state, not the defendant’s connection with

residents in that state.” In re Marriage of Crew, 549 N.W.2d 527, 530

(Iowa 1996).       “The unilateral activity of those who claim some

relationship with a nonresident defendant cannot satisfy the requirement
of contact with the forum State.” Hanson, 357 U.S. at 253, 78 S. Ct. at

1239–40, 2 L. Ed. 2d at 1298. These principles reflect, and are derived
                                      9

from, the constitutional requirement for the defendants to purposefully

avail themselves of the privilege of conducting activities in the forum

state.

         In contrast to cases in which defendants purposefully avail

themselves of the protection of a state’s laws, the mere foreseeability of

causing an injury in another state “alone has never been a sufficient

benchmark for personal jurisdiction under the Due Process Clause.”

World-Wide Volkswagen Corp., 444 U.S. at 295, 100 S. Ct. at 566, 62

L. Ed. 2d at 500. However, foreseeability is not wholly irrelevant. Id. at
297, 100 S. Ct. at 567, 62 L. Ed. 2d at 501. In fact, in some cases, the

primary location of the effects of a defendant’s actions can be exceedingly

relevant, particularly in cases that do not deal with “mere untargeted

negligence.” Calder v. Jones, 465 U.S. 783, 789, 104 S. Ct. 1482, 1487,

79 L. Ed. 2d 804, 812 (1984).         Thus, foreseeable effects from an

intentional tort can occasionally support jurisdiction under the Due

Process Clause. See id.

         To be sure, “Calder did not ‘carve out a special intentional torts

exception to the traditional specific jurisdiction analysis.’ ”     Capital

Promotions, 756 N.W.2d at 836 (quoting IMO Indus., Inc. v. Kiekert AG,

155 F.3d 254, 265 (3d Cir. 1998)).          “[A] majority of courts have

interpreted Calder to require ‘more than a finding that the harm caused

by the defendant’s intentional tort is primarily felt within the forum.’ ”

Id. (quoting IMO Indus., Inc., 155 F.3d at 265). “Thus, even under the

Calder effects test, ‘a court must undertake a particularized inquiry as to

the extent to which the defendant has purposefully availed itself of the

benefits of the forum’s laws.’ ” Id. at 837 (quoting Far W. Capital, Inc. v.
Towne, 46 F.3d 1071, 1079 (10th Cir. 1995)). A plaintiff attempting to

obtain personal jurisdiction under Calder must show:
                                     10
      “(1) the defendant’s acts were intentional; (2) these actions
      were uniquely or expressly aimed at the forum state; and (3)
      the brunt of the harm was suffered in the forum state, and
      the defendant knew the harm was likely to be suffered
      there.”

Id. (quoting Roquette Am., Inc. v. Gerber, 651 N.W.2d 896, 900 (Iowa Ct.

App. 2002)).

      In short, the Calder test permits an intentional tort conducted in

another forum to count as a contact within the forum state under certain

circumstances.    In determining whether the plaintiff has satisfied this

test, we look at the location of the tortious activities and the “focal point”

of the alleged tort. See id.

      In the past, we have utilized an arguably different test from the

federal model. We have articulated a five-factor test to evaluate whether

a nonresident defendant had sufficient minimum contacts with Iowa. Id.

at 833. The five factors are:

      “(1) the quantity of the contacts;
      (2) the nature and quality of the contacts;
      (3) the source of and connection of the cause of action with
      those contacts;
      (4) the interest of the forum state; and
      (5) the convenience of the parties.”

Ross, 675 N.W.2d at 816 (quoting Cascade Lumber Co. v. Edward Rose
Bldg. Co., 596 N.W.2d 90, 92 (Iowa 1999)). We have generally considered

the first three to be the most important.        Cascade Lumber Co., 596

N.W.2d at 92.

      Without expressly disavowing our five-factor test, we have followed

the modern federal framework more closely in recent years, relying on its

two main criteria.    Capitol Promotions, 756 N.W.2d at 834.         The two
criteria are (1) whether “ ‘the defendant has “purposefully directed” his

activities at residents of the forum,’ ” and (2) whether “ ‘the litigation
                                      11

results from alleged injures that “arise out of or relate to” those

activities.’ ”   Id. (quoting Burger King Corp., 471 U.S. at 472–73, 105

S. Ct. at 2182, 85 L. Ed. 2d at 540–41).        Nonetheless, our older five-

factor test remains a useful tool, even if it may have less primacy. See id.

       If sufficient minimum contacts exist, the court must then

“ ‘determine whether the assertion of personal jurisdiction would

comport with “fair play and substantial justice.” ’ ” Id. (quoting Burger

King Corp., 471 U.S. at 476, 105 S. Ct. at 2184, 85 L. Ed. 2d at 543). In

making this latter decision, we consider

       “the burden on the defendant,” “the forum State’s interest in
       adjudicating the dispute,” “the plaintiff's interest in obtaining
       convenient and effective relief,” “the interstate judicial
       system’s interest in obtaining the most efficient resolution of
       controversies,” and the “shared interest of the several States
       in furthering fundamental substantive social policies.”

Burger King Corp., 471 U.S. at 477, 105 S. Ct. at 2184, 85 L. Ed. 2d at

543) (quoting World-Wide Volkswagen Corp., 444 U.S. at 292, 100 S. Ct.

at 564, 62 L. Ed. 2d at 498).

       “ ‘These    considerations   sometimes    serve    to   establish   the

reasonableness of jurisdiction upon a lesser showing of minimum

contacts than would otherwise be required.’ ”       Capitol Promotions, 756

N.W.2d at 837 (quoting Burger King Corp., 471 U.S. at 477, 105 S. Ct. at

2184, 85 L. Ed. 2d at 543–44).       “When minimum contacts have been

established, often the interests of the plaintiff and the forum in the

exercise of jurisdiction will justify even the serious burdens placed on the

alien defendant.” Asahi Metal Indus. Co. v. Super. Ct. of Cal., 480 U.S.
102, 114, 107 S. Ct. 1026, 1033, 94 L. Ed. 2d 92, 105–06 (1987).

“[W]here a defendant who purposefully has directed his activities at
forum residents seeks to defeat jurisdiction, he must present a

compelling case that the presence of some other considerations would
                                            12

render jurisdiction unreasonable.” Burger King Corp., 471 U.S. at 477,

105 S. Ct. at 2184–85, 85 L. Ed. 2d at 544. We are careful, however, to

ensure that jurisdictional rules are not employed one way or another to

make litigation “ ‘so gravely difficult and inconvenient’ that a party

unfairly is at a ‘severe disadvantage’ in comparison to his opponent.” Id.

at 478, 105 S. Ct. at 2185, 85 L. Ed. 2d at 544 (quoting M/S Bremen v.

Zapata Off-Shore Co., 407 U.S. 1, 18, 92 S. Ct. 1907, 1917, 32 L. Ed. 2d
513, 525 (1972) (first quoted material); McGee, 355 U.S. at 223, 78 S. Ct.

at 201, 2 L. Ed. 2d at 226 (second quoted material)).
       B. Sufficiency of Hassan’s Contacts with Iowa. The heart of the

analysis in this case concerns whether the location of the bank account

in Iowa constitutes a mere unilateral contact of the plaintiff, see Hanson,

357 U.S. at 253, 78 S. Ct. at 1239–40, 2 L. Ed. 2d at 1298, or a

foreseeable effect in Iowa from an intentional tort out of state, see Calder,

465 U.S. at 789, 104 S. Ct. at 1486–87, 79 L. Ed. 2d at 812. Hassan

had, at most, three contacts with the State of Iowa for purposes of the

minimum-contacts analysis.2             First, Shams suggests at various points

that the parties may have technically formed the contract in Iowa.

Second, Shams argues the contract was to be performed in Iowa, of

which he says Hassan was well aware. Third, the funds were drawn on

an Iowa bank account. According to Shams, the repeated withdrawal of



       2Shams    and Hassan both argue fairly extensively Shams’s residence during all
material events of this case. As Hanson dictates, Shams’s residence is immaterial to a
determination of whether personal jurisdiction is appropriate over Hassan. Of course, if
Hassan has sufficient contacts with Iowa to justify jurisdiction, Shams’s residence in
Iowa would be relevant to the determination of whether exercise of jurisdiction based on
those sufficient contacts is fair; after all, a state has an interest in providing a forum in
which its residents may seek relief. Cf. Asahi Metal, 480 U.S. at 114, 107 S. Ct. at
1033, 94 L. Ed. 2d at 106 (“Because the plaintiff is not a California resident, California’s
legitimate interests in the dispute have considerably diminished.”).
                                    13

the funds constituted tortious conversions in Iowa.     As we make this

inquiry, we must remember that the constitutional minimum-contacts

analysis is a fact-intensive one; and we apply it on a case-by-case basis.

Heslinga v. Bollman, 482 N.W.2d 921, 922 (Iowa 1992).

        Broadly speaking, Shams relies on a counterfactual argument:

“Had [Hassan] not contacted the Iowa bank by cashing the checks, she

would not have accessed the money, she would not have used the money

for her personal desires, and the factual basis of this lawsuit would never

have arisen.”     Hassan rejoins that her contacts with Iowa were
insignificant.   In fact, Hassan argues that no contact with Iowa was

purposefully directed at the state.      Consequently, she argues, it is

unnecessary to consider whether Shams’s claim arises out of or is

related to contacts she might have with Iowa.

        We recognize that checks drawn on an in-state bank are often of

“negligible significance” in the determination of whether defendants have

purposely availed themselves of Iowa law. See Helicopteros, 466 U.S. at

416, 104 S. Ct. at 1873, 80 L. Ed. 2d at 412. Commensurate with the

fairness inherent in constitutional personal jurisdiction analysis, most

claims ordinarily do not arise out of or relate to the bank account on

which the check is drawn or to be deposited. See Twaddle v. Twaddle,

582 N.W.2d 518, 521–22 (Iowa Ct. App. 1998) (discussing cases in which

funds were either drawn on forum-state banks or to be repaid to

accounts in forum-state banks). Consistent with many cases involving a

breach of contract, Shams’s choice of an Iowa bank account was

arguably an irrelevant unilateral contact of the plaintiff. See id. at 522;

see also Hanson, 357 U.S. at 253, 78 S. Ct. at 1239–40, 2 L. Ed. 2d at
1298.
                                   14

      But, Helicopteros and Twaddle are distinguishable because the

checking accounts in both cases were, at most, of passing legal

significance. The Houston checking account in Helicopteros was offered

as one of several contacts alleged to be continuous and systematic,

which—if they were in fact continuous and systematic—would have

provided the Texas court with general jurisdiction. See 466 U.S. at 416,

104 S. Ct. at 1872–73, 80 L. Ed. 2d at 412.     General jurisdiction, of

course, would have justified personal jurisdiction even though the claim

in Helicopteros was unrelated to the Houston bank account in question.
See id. at 415–16, 104 S. Ct. at 1872–73, 80 L. Ed. 2d at 411–12. In

Twaddle, the bank account was merely incidental to the assertion of

specific jurisdiction over the promise the defendant made to repay the

plaintiff, an Iowa resident. See 582 N.W.2d at 521–22.

      In this case, the contacts by Hassan in allegedly using the Iowa

bank account make personal jurisdiction appropriate under the Calder

theory we adopted in Capital Promotions. The first prong of the Calder

test is easily met. Shams alleged Hassan’s acts were intentional. See

Capital Promotions, 756 N.W.2d at 837.

      The key questions derived from the second and third prongs turn

on whether Hassan’s actions were “ ‘uniquely or expressly aimed’ ” at

Iowa and whether the harm was felt primarily in Iowa. See id. (quoting

Roquette Am., Inc., 651 N.W.2d at 900). With respect to the second prong

of the Calder test, Shams argued that since the misappropriation was

akin to stealing, Hassan necessarily directed her actions at Iowa.   We

think our discussion in Capital Promotions of the focal point of the

alleged tort is instructive in this case.   In Capital Promotions, the
defendant’s allegedly tortious acts were aimed at a Nevada resident and

“centered on a [boxing match] to take place in Missouri.” Id. Iowa, the
                                        15

domicile of the plaintiff, “was not the focal point of the alleged tort.” Id.

Rather, the plaintiff’s domicile in Iowa “was unrelated to [defendant’s]

allegedly tortious conduct, and consequently, Iowa played a fortuitous

role in the alleged interference with [plaintiff’s] contractual rights.” Id.

      This case presents the inverse scenario. While Shams’s residence

in Iowa is perhaps dubious, it is clear Hassan was aware of the location

of the bank from which she was allegedly misappropriating Shams’s

funds.   While Hassan might have preferred the bank account to be

located in Maryland, this preference was irrelevant under the Calder test
so long as Iowa was the focal point of Hassan’s alleged tort.            Calder

illustrates this conclusion: The harm in that case was directed by the

defendant to the forum state. See Calder, 465 U.S. at 788–89, 104 S. Ct.

at 1486–87, 79 L. Ed. 2d at 812 (describing Calder’s allegedly libelous

story about Jones and its impact on her in California). Likewise, Hassan

knew the bank account was in Iowa, and her alleged acts made Iowa the

focal point of her alleged tort. Unlike a case of negligence or ordinary

breach   of   contract,   this   case   allegedly   involved   the   intentional

misappropriation of monies known to be in an Iowa bank account. The

bank account was the target of the alleged wrong in the case.

      Turning to the third prong of the Calder test, the legal injury in a

conversion occurs where the conversion takes place.            United States v.

Swiss Am. Bank, Ltd., 191 F.3d 30, 37 (1st Cir. 1999). Thus, wrongful

depletion of accounts located in one place occurs in that place. Id.; see

also Wenz v. Memery Crystal, 55 F.3d 1503, 1507–08 (10th Cir. 1995)

(holding conversion of funds in a London bank account by London-based

tortfeasors occurred in London).        It is true that money is increasingly
fungible, and an injury that occurs in one bank account does not mean

that the harm is not felt elsewhere. In other words, the economic harm
                                     16

Shams suffered could be viewed as primarily occurring wherever he was

located at the moment. But, the point of our formulation of the Calder

test was to avoid this type of reasoning, though from the opposite

perspective. As we noted in Capital Promotions,

      basing jurisdiction solely on the fact the plaintiff felt harm in
      the forum jurisdiction would make jurisdiction “depend on a
      plaintiff’s decision about where to establish residence,”
      rather than “grounding jurisdiction on a defendant’s decision
      to ‘purposely avail[] itself of the privilege of conducting
      activities within the forum [s]tate,’ or on a defendant’s
      activities “expressly aimed” at the forum state.”

756 N.W.2d at 836 (quoting ESAB Group, Inc. v. Centricut, Inc., 126 F.3d
617, 625–26 (4th Cir. 1997)) (alterations in original).

      The injury in this case occurred almost totally in Iowa. Not only

were funds removed from a bank account located in Iowa, but two of the

three children who were to benefit from the funds in the account were

residents of Iowa. Of course, the more remote effects of the conversion

may also have occurred outside of Iowa. Some of the harm may have

caused injury in Arizona because Hassan had allegedly promised to pay

bills for one of the children in that state. Yet, our Calder test asks where

the primary effect of the tortious act occurred. Thus, injuries occurring
elsewhere will not deprive the forum state of personal jurisdiction when

the primary effect of the tort occurred in the forum state.

      Therefore, sufficient minimum contacts exist to justify the exercise

of jurisdiction over Hassan. To defeat jurisdiction, Hassan must present

a “compelling case that the presence of some other considerations would

render jurisdiction unreasonable.” Burger King Corp., 471 U.S. at 477,

105 S. Ct. at 2185, 85 L. Ed. 2d at 544. As one court has explained,

      these compelling cases “are limited to the rare situation in
      which the plaintiff’s interest and the state’s interest in
      adjudicating the dispute in the forum are so attenuated that
                                         17
      they are clearly outweighed by the burden of subjecting the
      defendant to litigation within the forum.”

Patent Rights Prot. Grp., LLC v. Video Gaming Techs., Inc., 603 F.3d 1364,

1369 (Fed. Cir. 2010) (quoting Beverly Hills Fan Co. v. Royal Sovereign

Corp., 21 F.3d 1558, 1568 (Fed. Cir. 1994)).

      In   reviewing    the   fairness    factors   identified   in   World-Wide

Volkswagen Corp., 444 U.S. at 292, 100 S. Ct. at 564, 62 L. Ed. 2d at

498, we conclude the exercise of jurisdiction is reasonable. Some burden

will undoubtedly fall on Hassan, but such a burden falls on all out-of-

state defendants. See Burstein v. State Bar of Cal., 693 F.2d 511, 522

(5th Cir. 1982) (“Unquestionably, it would be inconvenient for the Bar to

litigate in Louisiana, but that is an aspect of every suit against a

nonresident defendant.”).       Iowa’s interest in adjudicating a dispute

concerning a tort that incurred within its borders and Shams’s interest

in obtaining convenient relief outweigh any inconvenience to Hassan.

See Asahi Metal, 480 U.S. at 114, 107 S. Ct. at 1033, 94 L. Ed. 2d at

105–06 (“When minimum contacts have been established, often the

interests of the plaintiff and the forum in the exercise of jurisdiction will

justify even the serious burdens placed on the alien defendant.”); see

also McGee, 355 U.S. at 223, 78 S. Ct. at 201, 2 L. Ed. 2d at 226 (“It
cannot be denied that [a state] has a manifest interest in providing

effective means of redress for its residents . . . .”).

      Moreover, some, if not all, of the evidence in this case—bank

records—will likely be in Des Moines.         See Ellicott Mach. Corp. v. John

Holland Party Ltd., 995 F.2d 474, 480 (4th Cir. 1993) (holding

jurisdiction in Maryland was unreasonable when most of the evidence

and witnesses were located in Australia); Domtar, Inc. v. Niagara Fire Ins.
Co., 533 N.W.2d 25, 34 (Minn. 1995) (holding jurisdiction was
                                     18

appropriate when the bulk of the relevant evidence was located in

Minnesota).    Because Hassan is the only defendant in this case,

efficiency appears to be satisfied by exercise of jurisdiction in Iowa. See

Domtar, Inc., 533 N.W.2d at 34 (considering jurisdiction reasonable when

all defendants can be brought before the court to avoid piecemeal

litigation); LaMarca v. Pak-Mor Mfg. Co., 735 N.E.2d 883, 889 (N.Y. 2000)

(considering jurisdiction reasonable when all defendants can be brought

before the court). Finally, the interest of furthering shared substantive

social policies supports the exercise of jurisdiction.       The exercise of
jurisdiction over a nonresident in this case will serve to discourage

nonresidents from converting bank funds.

      Accordingly, the exercise of personal jurisdiction does not offend

the Due Process Clause in this case.       There were sufficient minimum

contacts in Iowa. It is fair for Iowa to exercise personal jurisdiction.

      IV. Conclusion.

      Hassan is subject to personal jurisdiction in Iowa under the Calder

effects test based on the claim of an intentional tort in Iowa.

Accordingly, we reverse the decision of the court of appeals and the

district court. We remand the case for further proceedings.

      DECISION OF COURT OF APPEALS AND DISTRICT COURT

JUDGMENT REVERSED; CASE REMANDED.

      All justices concur except Wiggins, J., who takes no part.